DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the preliminary amendment filed 10/1/2019.
Claims 1-10 have been cancelled.  Claims 11-29 have been newly added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
Allowable Subject Matter
Claims 11-29 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 11: “A liquid thermosetting resin composition, comprising: a thermosetting resin; a nanocarbon; an organic additive that comprises functional groups reactive with the thermosetting resin and the nanocarbon at molecular ends thereof, comprises an -N=N- structure in a molecule thereof and undergoes thermal degradation at 50⁰C or more and 100⁰C or less to generate a nitrogen gas and carbon radicals, to thereby cause a radical reaction with the nanocarbon; a polymerizable unsaturated wherein a content of the nanocarbon is 0.1 mass% or more and 10 mass% or less with respect to the liquid thermosetting resin composition.”
Cauchon et al. (US 10647857) has been cited as prior art most related to the claimed invention.
In claim 11, Cauchon teaches a liquid thermosetting resin composition, comprising: a thermosetting resin (Col. 10, ln. 29-39); a nanocarbon (Abstract); an organic additive (Col 15, ln. 18-29) that comprises functional groups reactive with the thermosetting resin and the nanocarbon at molecular ends thereof; a polymerizable unsaturated monomer (Col. 4, ln. 29-38); and a polymerization initiator (Col. 10, ln. 58-67 – Col. 11, ln. 1-7) for the polymerizable unsaturated monomer.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 11-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishitani et al. (US 2020/0291173) teaches a curable resin composition comprising a multifunctional benzoxazine compound having two or more benzoxazine rings, an epoxy compound having at least one norbornane structure and at least two epoxy groups, a trisphenolmethane type epoxy compound, and a curing agent, and optionally an inorganic filler and a curing accelerator.
Ushiyama et al. (US 2019/0330464) teaches a curable resin composition including: a bisphenol epoxy resin with a softening point of 80° C. or more, component, a bisphenol epoxy resin which is liquid 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832